Title: To John Adams from Richard Price, 22 October 1785
From: Price, Richard
To: Adams, John


          
            Saturday [22 October 1785]
          
          Dr Price presents his respectful complimts: to Mr Adams, and conveys to him the inclosed policy— Should Mr Houdon happen not to have had the Small-pox, the policy will not be vacated unless he Should die of the Small-pox.
          The congregation at Hackney are making alterations by which they will enlarge Several Pews, and gain one pew wch: they intend to reserve for the accommodation of Mr Adams.
          Dr Price’s respectful complimts wait on Mrs Adams and Miss Adams.
        